Citation Nr: 0904783	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from August 8, 1985 to January 
15, 1986, March 10, 1997 to December 31, 1997, and from April 
1998 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the RO which, 
in part, denied service connection for bilateral defective 
hearing and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he has a hearing loss and tinnitus 
due to exposure to acoustic trauma in service.  He asserts 
that he was assigned to a field artillery unit and worked 
with a combat engineer company building a road along the 
U.S./Mexico border while in the Army National Guard from 1985 
to 1997, and that he worked in building adjacent to the 
firing range without hearing protection during his period of 
active service from 1998 to 2001.  

The evidence of record showed that the veteran had periods of 
active service, active duty training and inactive duty 
training from 1984 to 2002.  Although the veteran provided 
copies of some of his service personnel records, the specific 
dates of his active duty training and inactive duty training 
is not clear from the record and must be confirmed.  

Additionally, the veteran's service enlistment and separation 
examinations for his periods of active service from March to 
December 1997, and from April 1998 to July 2001 are not in 
the claims file.  While it appears that the RO attempted to 
obtain these records from the National Personal Records 
Center (NPRC) in February 2007, no additional records or a 
reply to the request was received.  As these records are 
relevant to the veteran's claim and are within the purview of 
VA, they must be obtained.  If the records can not be 
located, were destroyed or are unavailable, this must be 
confirmed through appropriate channels.  

The medical evidence of record includes the veteran's initial 
service examination for enlistment in the Air Force National 
Guard (NG) in August 1984, and several periodic Army "Quad" 
NG examinations, dated in September 1988, June 1992, April 
1997, and March 2002.  The audiological findings on his 
enlistment examination in 1984 showed some degree of hearing 
loss at 3,000 hertz in the right ear, and essentially normal 
hearing at all levels in the left ear.  However, the findings 
on the subsequent NG examination reports showed that his 
hearing acuity fluctuated at almost all thresholds, 
bilaterally.  A VA examination report in July 2007 showed a 
hearing loss in each ear for VA purposes, and included an 
opinion to the effect that the veteran's hearing loss was not 
related to service.  Concerning the VA opinion, the Board 
finds that the audiologist's rationale was somewhat vague 
and, moreover, did not address the significance of the 
audiometric changes in the veteran's hearing acuity during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In Hensley, the United States Court of Appeals for Veterans 
Claims (Court) held that "the threshold for normal hearing 
is from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  Hensley, at 157 
(1993).  In addition, "where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley at 159.  Consideration of the 
Hensley standard is necessary in this case.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any hearing 
problems since July 2007.  After the 
veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

2.  The AMC should confirm the specific 
dates of all of the veteran's periods of 
active duty training and inactive duty 
training.  Also, the AMC should obtain 
all available service treatment records 
from the NPRC, including his entrance and 
separation examinations for service from 
March to December 1997, and from April 
1998 to July 2001, and associate them 
with the claims file.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  The claims file should be forwarded 
to the VA audiologist who examined the 
veteran in July 2007 for review and an 
opinion as to whether there was any 
worsening of the veteran's preexisting 
right ear hearing loss in service, and if 
so, whether such increase was due to the 
natural progression of such a disease, or 
whether such worsening constituted 
chronic aggravation due to service.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss in the left ear and tinnitus had its 
onset in or was otherwise related to 
service.  In responding to this question, 
the examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
disorder, as contrasted with symptoms, 
has worsened.  

The examiner should review the entire 
record, including the veteran's service 
enlistment and separation examinations 
prior to formulating an opinion, and 
provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion 
as to the etiology, he should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If the VA audiologist is not available, 
the veteran should be scheduled for 
another audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether there 
was any worsening of the veteran's 
preexisting right ear hearing loss in 
service, and if so, whether such increase 
was due to the natural progression of 
such a disease, or whether such worsening 
constituted chronic aggravation due to 
service.  The examiner should also render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing loss in the left ear and 
tinnitus had its onset in or was 
otherwise related to service.  In 
responding to the question concerning the 
right ear, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
disorder, as contrasted with symptoms, 
has worsened  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand.  If 
the benefits sought on appeal remain 
denied, the veteran should be furnished 
an SSOC and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

